                                                 Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 1 of 7



                                          1   Michael Kind, Esq.
                                          2   Nevada Bar No.: 13903
                                              KAZEROUNI LAW GROUP, APC
                                          3   6069 South Fort Apache Road, Suite 100
                                          4   Las Vegas, Nevada 89148
                                              Phone: (800) 400-6808 x7
                                          5   FAX: (800) 520-5523
                                          6   mkind@kazlg.com
                                              Attorneys for Plaintiff Donald Sullivan
                                          7
                                          8
                                                                      UNITED STATES DISTRICT COURT
                                          9                                DISTRICT OF NEVADA
                                         10
                                                Donald Sullivan,                                     Case No.:
                                         11
6069 South Fort Apache Road, Suite 100




                                                                        Plaintiff,                   Complaint for damages and
  KAZEROUNI LAW GROUP, APC




                                         12
                                                v.                                                   injunctive relief pursuant to the
       Las Vegas, Nevada 89148




                                         13                                                          Telephone Consumer Protection
                                         14     Paramount Equity Mortgage, LLC                       Act, 47 U.S.C. § 227, et seq.
                                                dba Loanpal,
                                         15                                                          Jury Trial Demanded
                                         16                             Defendant.

                                         17
                                         18
                                                                                     INTRODUCTION
                                         19
                                              1. Donald Sullivan (“Plaintiff”) brings this Complaint for damages, injunctive
                                         20
                                                  relief, and any other available legal or equitable remedies, resulting from the
                                         21
                                                  illegal actions of Paramount Equity Mortgage, LLC dba Loanpal (“Defendant”),
                                         22
                                                  in negligently and/or intentionally contacting Plaintiff on Plaintiff’s cellular
                                         23
                                                  telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. §
                                         24
                                                  227, et seq. (the “TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges
                                         25
                                                  as follows upon personal knowledge as to himself and his own acts and
                                         26
                                                  experiences, and, as to all other matters, upon information and belief, including
                                         27
                                                  investigation conducted by his attorneys.
                                         28

                                              ________________________________________________________________________________________________________
                                              COMPLAINT
        Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 2 of 7



 1   2. The TCPA was designed to prevent calls like the ones described within this
 2       complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
 3       consumer complaints about abuses of telephone technology – for example,
 4       computerized calls dispatched to private homes – prompted Congress to pass
 5       the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 6   3. In enacting the TCPA, Congress intended to give consumers a choice as to how
 7       creditors and telemarketers may call them, and made specific findings that
 8       “[t]echnologies that might allow consumers to avoid receiving such calls are not
 9       universally available, are costly, are unlikely to be enforced, or place an
10       inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward
11       this end, Congress found that
                [b]anning such automated or prerecorded telephone calls to the
12
                home, except when the receiving party consents to receiving the
13              call or when such calls are necessary in an emergency situation
                affecting the health and safety of the consumer, is the only
14
                effective means of protecting telephone consumers from this
15              nuisance and privacy invasion.
16       Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
17       3292838, at* 4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on
18       TCPA’s purpose).
19   4. Congress also specifically found that “the evidence presented to the Congress
20       indicates that automated or prerecorded calls are a nuisance and an invasion of
21       privacy, regardless of the type of call. . . .” Id. at §§ 12-13; see also, Mims, 132
22       S. Ct. at 744
23                                 JURISDICTION AND VENUE
24   5. This Court has federal question jurisdiction because this case arises out of
25       violation of federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs. LLC,
26       132 S. Ct. 740 (2012).
27
28

     ________________________________________________________________________________________________________
     COMPLAINT
        Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 3 of 7



 1   6. Venue is proper in the United States District Court for the District of Nevada
 2       pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff resides
 3       within this judicial district; (ii) the harm complained of herein occurred within
 4       this judicial district; and, (iii) many of the acts and transactions giving rise to
 5       this action occurred in this district because Defendant is listed with the Nevada
 6       Secretary of State as a Foreign Limited-Liability Company doing business in
 7       Nevada and
 8                (a) conducts business in this district and has intentionally availed itself
 9                of the laws and markets within this district;
10                (b) does substantial business within this district;
11                (c) is subject to personal jurisdiction in this district because it has
12                availed itself of the laws of Nevada; and
13                (d) caused harm to Plaintiff within this district.
14                                               PARTIES
15   7. Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
16       State of Nevada. Plaintiff is, and at all times mentioned herein was, a “person”
17       as defined by 47 U.S.C. § 153(39).
18   8. Plaintiff is informed and believes, and thereon allege, that Defendant is, and at
19       all times mentioned herein was, a Limited-Liability Company doing business in
20       Nevada and is a “person,” as defined by 47 U.S.C. § 153(39).
21   9. Upon information and belief, and according to Defendant’s website, http://
22       https://www.loanpal.com/, Defendant finances solar products.
23   10. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
24       company and owner (or frequent user) of one or more of the telephone numbers
25       used by Defendant to make telephone calls to Plaintiff in violation of the TCPA.
26                                   FACTUAL ALLEGATIONS
27   11. In late 2018, Plaintiff sought to buy solar panels for his home.
28

     ________________________________________________________________________________________________________
     COMPLAINT
        Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 4 of 7



 1   12. Plaintiff was subject to consumer fraud by third parties that resulted in a loan
 2       from Defendant for about $50,000 in principal, even though the solar products,
 3       services, and benefits Plaintiff received was only worth, and quoted for,
 4       approximately $35,000.
 5   13. Whether Plaintiff owes Defendant any money is not relevant to this action.
 6   14. Plaintiff began the process of disputing the solar sale with the third parties to
 7       determine where the missing $15,000 went.
 8   15. Starting in early 2019, Defendant initiated numerous telephone calls to
 9       Plaintiff’s cellular telephone number.
10   16. Because Plaintiff was disputing the debt, he told Defendant to stop calling him
11       on his cellphone.
12   17. Nevertheless, Defendant continued to repeatedly call Plaintiff on his cellphone.
13   18. Upon information and belief, Defendant placed these calls using an “automatic
14       telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as
15       prohibited by 47 U.S.C. § 227 (b)(1)(A) or a prerecorded or artificial voice.
16   19. These telephone calls constituted calls that were not for emergency purposes as
17       defined by 47 U.S.C. § 227 (b)(1)(A)(i).
18   20. Upon information and belief, the ATDS used by Defendants has the capacity to
19       store or produce telephone numbers to be called, using a random or sequential
20       number generator.
21   21. Upon information and belief, the ATDS used by Defendant also has the capacity
22       to, and does, dial telephone numbers stored as a list or in a database without
23       human intervention.
24   22. Defendant’s calls was placed to a telephone number assigned to a cellular
25       telephone service for which Plaintiff incurred a charge for incoming calls
26       pursuant to 47 U.S.C. § 227(b)(1).
27   23. The telephone calls were unwanted by Plaintiff.
28

     ________________________________________________________________________________________________________
     COMPLAINT
        Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 5 of 7



 1   24. Defendant did not have prior express written consent to place the telephone
 2       calls to Plaintiff.
 3   25. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of
 4       a legally protected interest in privacy, which is specifically addressed and
 5       protected by the TCPA.
 6   26. Plaintiff was personally affected by Defendant’s aforementioned conduct
 7       because Plaintiff was frustrated and distressed that Defendant interrupted
 8       Plaintiff with an unwanted calls using an ATDS and prerecorded voices.
 9   27. Defendant’s calls forced Plaintiff to live without the utility of his cellular phone
10       by occupying his phone with one or more unwanted calls, causing a nuisance
11       and lost time.
12   28. Defendant’s calls to Plaintiff’s cellular telephone number were unsolicited by
13       Plaintiff and without Plaintiff’s permission or consent.
14   29. Plaintiff is informed and believes and here upon alleges, that the calls were
15       made by Defendant and/or Defendant’s agent(s), with Defendant’s permission,
16       knowledge, control and for Defendant’s benefit.
17   30. Through the aforementioned conduct, Defendant has violated 47 U.S.C. §
18       227(b)(1)(A)(iii).
19   31. Further, Defendant’s violations also caused Plaintiff to suffer a real and concrete
20       harm because when Defendant called Plaintiff, Plaintiff’s time was wasted on
21       phone calls with Defendant when Defendant had no right to contact Plaintiff.
22       Defendant also consumed and wasted Plaintiff’s cellphone battery life. Plaintiff
23       also suffered from frustration and annoyance from Defendant’s calls which the
24       TCPA was enacted to prevent. See, e.g., Mey v. Got Warranty, Inc., No. 5:15-
25       CV-101, 2016 U.S. Dist. LEXIS 84972, at *8 (N.D.W. Va. June 30, 2016)
26       (“[S]uch calls also cause intangible injuries, regardless of whether the consumer
27       has a prepaid cell phone or a plan with a limited number of minutes. The main
28       types of intangible harm that unlawful calls cause are (1) invasion of privacy,

     ________________________________________________________________________________________________________
     COMPLAINT
        Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 6 of 7



 1       (2) intrusion upon and occupation of the capacity of the consumer’s cell phone,
 2       and (3) wasting the consumer’s time or causing the risk of personal injury due
 3       to interruption and distraction.”).
 4                                   FIRST CAUSE OF ACTION
 5                                Negligent Violations of the TCPA
 6                                           47 U.S.C. § 227, et seq.
 7   32. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
 8       as though fully stated herein.
 9   33. The foregoing acts and omissions of Defendant constitute numerous and
10       multiple negligent violations of the TCPA, including but not limited to each and
11       every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
12   34. As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
13       Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
14       every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
15   35. Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct in
16       the future.
17                                    SECOND CAUSE OF ACTION
18                          Knowing and/or Willful Violations of the TCPA
19                                           47 U.S.C. § 227, et seq.
20   36. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
21       as though fully stated herein.
22   37. The foregoing acts and omissions of Defendant constitute numerous and
23       multiple knowing and/or willful violations of the TCPA, including but not
24       limited to each and every one of the above-cited provisions of 47 U.S.C. § 227,
25       et seq.
26   38. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
27       et seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages, for
28       each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).

     ________________________________________________________________________________________________________
     COMPLAINT
        Case 2:19-cv-00567-APG-BNW Document 1 Filed 04/04/19 Page 7 of 7



 1   39. Plaintiff is also entitled to and seek injunctive relief prohibiting such conduct in
 2       the future.
 3                                      PRAYER FOR RELIEF
 4          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
 5   following relief against Defendant:
 6           • Provide injunctive relief prohibiting Defendant’s unlawful conduct in the
 7               future, pursuant to 47 U.S.C. § 227(b)(3)(A);
 8           • Award statutory damages of $500.00 for each of Defendant’s negligent
 9               violations of 47 U.S.C. § 227(b)(1), pursuant to 47 U.S.C. §227(b)(3)(B);
10           • Award statutory damages of $1,500.00 for each of Defendant’s knowing
11               and/or willful violations of 47 U.S.C. § 227(b)(1), pursuant to 47 U.S.C.
12               § 227(b)(3)(C); and
13           • Any other relief the Court may deem just and proper.
14                                          TRIAL BY JURY
15   40. Pursuant to the seventh amendment to the Constitution of the United States of
16       America, Plaintiff is entitled to, and demands, a trial by jury.
17
           Respectfully submitted this 4th day of April 2019.
18
19
                                                    KAZEROUNI LAW GROUP, APC
20
                                                    By: /s/ Michael Kind
21
                                                    Michael Kind, Esq.
22                                                  6069 South Fort Apache Road, Suite 100
                                                    Las Vegas, Nevada 89148
23
                                                    Attorneys for Plaintiff
24
25
26
27
28

     ________________________________________________________________________________________________________
     COMPLAINT
